'FfL"D
Fourth Court of Appeals District                    &?*£ court e,~ ap?>&.■
_   .                                                '*'• SAN ANT0M9. UXA;
Cadena-Reeves Justice Center
 300 Dolorosa, Suite 3200                            »«JUL27PH*W
San Antonio, Texas 78205-3037
www.TXCOURTS.GOV/4THCOA.ASPX
                  —    £


Re: Court of Appeals Number: 04-14-00785-CV
Trial Court Case Number: 2011-CI-15957
Mary Ann Castro v. Manuel Castro


To: Honorable Justices of Fourth Court of Appeals:


My name is Manuel G. Castro - the Appellee. I hired
attorney

Joseph Appelt to file my divorce from Mary Ann Castro for
irreconcilable differences.   Mr. Appelt represented me
throughout all divorce proceedings.


My divorce was filed on September 30, 2011.
Cause No. 2011-CI-15957.


Our marriage was in distress due to financial debt, we
were living beyond our means. There was no respect, no
trust, and no intimacy. On July 3, 2011, I was locked out of
our home because Mary Ann had the locks changed. I left
with a bag of clothes, and very little money. I went to stay
with my sister Leila Silva, and her husband Rey Silva.
I was employed with Johnson Controls. Working eight to
ten hours daily, six days weekly. In January 2012, I was
laid off due to downsizing.


I remained unemployed until May 2012, when I was hired
as a welder with Kiewet Mining Company.


During this separation, I went through full discovery. The
court also provided a mediator to help us with our
differences in dividing our assets. This was to no avail
because Mary Ann insisted on keeping everything. This
included our two rental properties, a manufactured
home, and our primary home. All vehicles, all tools,
lawnmowers, all furniture, appliances, everything in our
home.


Throughout our marriage Mary Ann worked at several
places of employment. She was employed with the City of
San Antonio for ten years. She also went through some
medical problems, but attended college at Palo Alto
College, and Texas A&M. She graduated with a degree in
Criminal Justice.


Mary Ann managed our finances. She collected the rental
payments for all three properties. She was responsible of
paying the mortgages, all our bills, etc.   Although, she
collected the monies for these properties, she did not
make the mortgage payments. Consequently,         our rental
homes were foreclosed in 2012.


I filed for Chapter 13 - Bankruptcy Case No. 12-52696-G to
protect our primary home located at 1501 Olive,
Jourdanton, Texas 78026, from foreclosure.


Attorney - Mr. Joseph Shulter with the Davis Law Firm,
represented me with the bankruptcy.


On October 30, 2013, we came to an agreement for
divorce.
(See attachment)


We were both represented by our respective attorneys.
Mr. Joseph Appelt represented me, and Ms. Maria Dinorah
Diaz represented Mary Ann. The Honorable Judge David
Canales of the 45th District Clerk signed the agreement.

A lift of stay for divorce was filed and approved on June 4,
2014. (See attachment)


A final decree for divorce was signed on October 3, 2014,
by
the Honorable Judge Janet Littlejohn of the 45th District
Court.


Honorable Justices of Fourth Court of Appeals, my prayer
is that this divorce be accepted. It has been 4 years since I
filed for divorce. This process has been very stressful,
painful, time consuming, and extremely costly. I want to
move on with my life. I do not want to be a slave to debt
any longer. I want to live within my means. Most of all, I
want to live in peace.


Respectfully,




Manuel G. Castro-Appellee
PO Box 47776
San Antonio, TX 78265
(830) 570-5885